Citation Nr: 0203658	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-03 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $1,672.00.  



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Committee on Waivers and Compromises (Committee) of the 
Jackson, Mississippi, Regional Office (RO) which denied 
waiver of recovery of the overpayment of Department of 
Veterans Affairs (VA) improved pension benefits in the amount 
of $1,672.00.  The veteran has been represented throughout 
this appeal by the Mississippi Division of Veterans Affairs.  

A review of the record conveys that the veteran has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $1,672.00 due to his failure to promptly and 
accurately inform the VA of his wife's receipt of additional 
earned income and Social Security Administration benefits.  

2.  The VA was not at fault in the creation of the 
overpayment.  

3.  Recovery of the indebtedness would result in severe 
financial hardship to the veteran and his spouse.  

4.  Recovery of the overpayment would defeat the purpose for 
which benefits were intended.  

5.  The veteran was awarded benefits to which he was not 
legally entitled.  Therefore, a failure to make restitution 
would result in an unfair gain to the veteran.  

6.  The veteran did not relinquish any valuable right or 
incur a legal obligation in reliance on VA benefits.  



CONCLUSION OF LAW

Recovery of the overpayment of VA improved pension benefits 
in the amount of $1,672.00 would be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issue of waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$1,672.00, the Board observes that the VA has secured or 
attempted to secure all relevant documentation.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  
The veteran has been advised by the statement of the case of 
the evidence that would be necessary for him to substantiate 
his claim.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  

In a July 2000 Improved Pension Eligibility Verification 
Report (Veteran with Spouse), (VA Form 21-0516), the veteran 
reported that: his spouse had earned income of $55.00 per 
week during the periods between January 1 to December 31, 
1999 and January 1 and December 31, 2000; he had monthly 
Social Security Administration (SSA) benefits of $454.50; and 
his spouse had monthly SSA benefits of $217.00.  In July 
2000, the RO reduced the veteran's VA improved pension 
benefits as of January 1, 1999 based upon the veteran's 
spouse's reported earned income and SSA benefits.  The 
veteran was subsequently informed of the overpayment of VA 
improved pension benefits in the amount of $1,672.00 and his 
appellate and waiver rights.  In November 2000, the veteran 
requested a waiver of recovery in the calculated amount.  In 
January 2001, the Committee denied the veteran's waiver 
request.   

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.963(a) (2001).  The equity and good conscience 
standard will be applied when the facts and circumstances in 
an individual case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
equity and good conscience standard means arriving at a fair 
decision between the obligor and the Government.  In making 
this decision, consideration is to be given to factors such 
as: the fault of the debtor; a balancing of the fault of the 
debtor against any fault of the VA; whether collection would 
deprive the debtor of basic necessities; whether recovery 
would nullify the objective for which the benefits were 
intended; whether a failure to make restitution would result 
in unfair gain to the debtor; and whether reliance on the 
benefits would result in relinquishment of a valuable right 
or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2001).  

In his November 2000 waiver request, the veteran stated that 
he was 85 years old and did not have sufficient money to live 
on.  In a November 2000 Financial Status Report (VA Form 
20-5655), the veteran indicated that: he and his spouse had a 
combined monthly income of $871.50 consisting of his spouse's 
earned income of $200.00, his SSA benefits of $454.50, and 
her SSA benefits of $417.00.  While he reported that he 
received no VA pension or compensation benefits, the veteran 
was actually in receipt of monthly VA improved pension 
benefits in the amount of $64.00.  

In a January 2001 Improved Pension Eligibility Verification 
Report (Veteran with Spouse), (VA Form 21-0516), the veteran 
reported that: he and his spouse received SSA benefits in the 
amounts of $470.00 and $224.00, respectively; had no earned 
income during the period between January 1 and December 31, 
2000; expected to receive no earned income during the period 
between January 1 and December 31, 2001; and had $100.00 in 
cash or a non-interest bearing account.  

In a June 2001 Financial Status Report (VA Form 20-5655), the 
veteran reported that he and his spouse had a net monthly 
income of $863.00 consisting of his spouse's earned income of 
$100.00; their SSA benefits of $470.00 and $217.00, 
respectively; and his VA improved pension benefits of $76.00.  
He stated that they had total monthly expenses of $1,073.00.  
The veteran included $8.00 for burial insurance and $40.00 
for church tithes in his living expenses.  The veteran listed 
assets which included $100.00 in cash or non-interest bearing 
accounts; a 1989 car; and their home.  

In a June 2001 written statement, the veteran advanced that 
recovery of the debt would cause significant financial hard 
ship to his wife and himself.  In an August 2001 written 
statement, the accredited representative advances that 
recovery of the overpayment in the calculated amount would 
deprive the veteran and his spouse of the basic necessities 
of life.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
was clearly at fault in the creation of the overpayment of VA 
improved pension benefits by reason of his failure to 
accurately and promptly inform the VA of the increased amount 
of his wife's earned income and Social Security benefits; 
however, the veteran's advanced age may very well be a 
mitigating factor.  The Board observes that recovery of the 
overpayment would result in severe financial hardship to the 
veteran and his spouse and render them unable to meet their 
basic needs.  Indeed, the veteran has reported that his 
family's monthly expenses are just met by or actually exceed 
their monthly income.  In his most recent Financial Status 
Report, the veteran reported that his family's monthly 
expenses exceeded their income by approximately $210.00.  
While his financial reporting has not been completely 
consistent, the Board finds that it is credible.  The veteran 
is 87 years old and his spouse is 73 years old.  While 
several factors in the equity and good conscience standard do 
not support the veteran's claim for waiver, the Board is 
convinced that, under the circumstances of this case, the 
financial hardship element and the fact that recovery of the 
overpayment would defeat the purpose of the pension program 
are of such importance as to outweigh those elements which 
would tend to support recovery.  Upon application of the 
aforementioned authorities to the instant appeal, the Board 
concludes that recovery of the overpayment from the veteran 
would be against equity and good conscience.  According, a 
waiver of recovery of the overpayment of VA improved pension 
benefits to the veteran in the amount of $1,672.00 is 
granted.  


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $1,672.00 is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

